t c memo united_states tax_court vena marilyn wofford petitioner v commissioner of internal revenue respondent docket no filed date g tomas rhodus for petitioner w mark scott for respondent memorandum opinion goldberg special_trial_judge the case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in additions to and a penalty on petitioner's federal income taxes as follows additions to tax penalty sec sec_6653 a a sec sec deficiency a dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure n a n a n a --- --- dollar_figure n a dollar_figure --- --- year after concessions the issues for decision are whether petitioner is entitled to amortization deductions with respect to certain intangible assets acquired in connection with her business of being a safeguard distributor and whether petitioner is allowed to carry forward net operating losses sustained in taxable years and some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by this reference petitioner resided in dallas texas at the time her petition was filed petitioner began working in the printing business in in the dallas-fort worth area of texas she was employed in the early 1970's as a salesperson and sales manager for a company petitioner concedes she is liable for the additions to tax under sec_6651 for each taxable_year in issue and under sec_6654 for the taxable years and respondent concedes the addition_to_tax under sec_6653 for and the penalty under sec_6662 for petitioner concedes she is liable for self-employment_tax on her taxable_income as finally redetermined and agrees to all of the arithmetical adjustments set forth in the notice_of_deficiency to the amount of taxable_income as finally redetermined engaged in the business of producing and selling printed checks and accounting-related forms designed for small businesses at that time petitioner became familiar with the products of safeguard business systems inc safeguard a competitor of the company for which petitioner worked safeguard is engaged in producing and selling business forms to small_business owners safeguard's products and sales are oriented toward smaller businesses those with or fewer employees with a primary focus on businesses employing or fewer persons similar forms although perhaps not of comparable quality are available at office supply stores the safeguard name receives substantial recognition in the industry safeguard has approximately big_number customers serviced by a sales network of approximately people in north america safeguard does not operate any retail outlets safeguard operates through a limited number of distributors therefore in order to solicit sales of safeguard products a distributor generally must buy the right to receive commissions on sales to a base of customers referred to as a base or a list within a defined geographical territory from a current or former distributor referred to as a buy-sell in petitioner was recruited by and accepted employment with safeguard as a branch sales manager in this capacity petitioner gave sales support to distributors operating in parts of texas oklahoma and colorado petitioner did not have contact with customers and did not solicit sales of safeguard products by the end of petitioner was aware that a few distributors had given up their distributorships and that their customer bases had not been purchased petitioner was interested in becoming a distributor and she communicated her interest to her supervisor petitioner was laid off from the branch sales manager position effective date as of date she began acting as a safeguard distributor with respect to three existing customer lists in the dallas area petitioner acquired the rights associated with two of these customer lists effective date petitioner did not immediately acquire the rights to the third customer list but instead she solicited sales under a temporary babysitting agreement petitioner was to receive standard commission payments less amounts payable as territory payback a territory payback also referred to as territory repayments represents amounts due to the former distributor for the right to receive commissions on sales to customers on the former distributor's list petitioner acquired the right to the commissions related to the third list effective date the regional distributor agreement the agreement between safeguard and petitioner bears an effective date of date but the terms were not finalized and the agreement was not signed until date petitioner had the right to solicit sales of certain products and services and to receive commissions from safeguard on all such sales credited to her safeguard was responsible for billing customers and received payments directly from customers petitioner was authorized to represent safeguard only within a limited geographic area the agreement had an initial term of years petitioner had the right to terminate the agreement for any reason upon days' notice safeguard had the right to terminate the agreement with days' notice under limited circumstances including but not limited to failure by petitioner to meet certain annual commission quotas or petitioner's material failure to perform any of the other terms or conditions of the agreement petitioner's annual quotas were set at actual earnings for the first years and left to be negotiated for the remaining years of petitioner's initial year term the agreement provided that for a period of years following its termination petitioner is prohibited from soliciting selling or attempting to sell to any safeguard customer or persons contacted by petitioner for the purpose of their becoming a safeguard customer within her assigned territory the agreement further provided we will withhold each month from payments due you under this agreement a sum equal to the fixed monthly amounts specified in the territory payback schedule which is attached hereto as a rider we will continue to make these monthly withholdings until we have withheld the total sum of dollar_figure this amount is for the protected right to earn future commissions on sales of systems to the customers listed in attachment b the customer lists under this agreement it represents the price that the transferor of such rights has set no territory payback schedule was executed or attached to the agreement a proposed payment schedule requiring payment over a 10-year period was sent to petitioner in date but she rejected it desiring a longer payback period no interest rate was ever stated in connection with petitioner's payment obligation if the agreement was terminated for any reason before petitioner had paid the full amount remaining with respect to the customer account rights assigned to her the customer bases petitioner had no further liability for additional payments however petitioner's right to future commissions with respect to sales to customers on the lists was subject_to reduction depending on the nature of the termination and any commissions payable were to be reduced by any amounts remaining due as territory repayments if the commissions earned by a distributor were not sufficient to cover the territory repayments due in that month as a matter of practice safeguard nevertheless would pay the former distributor the amount of the payments due safeguard considered any such amounts to be an advance to the current distributor and would deduct such amounts in the future phillip j rigney mr rigney signed the agreement on behalf of safeguard according to mr rigney safeguard was acting as an agent on behalf of the former distributors in the sale of their rights to their customer bases for over years mr rigney's position with safeguard was that of sales manager which involved direct responsibility for and support of a group of sales distributors mr rigney found in his experience that the purchase_price of a customer list generally is the product of the sales generated from the customer base over the previou sec_12 months multiplied by a factor ranging from to mr rigney's recollection was that there were several negative factors associated with the lists as to which petitioner acquired the commission rights including the poor economy in texas in and the lack of consistent servicing of the customers on the lists a factor of was used in determining the price charged to petitioner in mr rigney's opinion petitioner was a strong negotiator and he believed that this is why the agreement was not finalized until date petitioner received commission statements on or about the fifteenth of each month for the prior month's sales petitioner operated her business on the cash_basis safeguard withheld territory repayments of dollar_figure in from petitioner's monthly commission statement the amounts withheld in were not fixed monthly sums but varied petitioner's monthly commission statements for reflect a total amount of dollar_figure withheld as territory repayments in the following amounts month base 5h5 base base 5w1 dollar_figure -- -0- dollar_figure -- -0- dollar_figure -- -0- -- dollar_figure -- dollar_figure -- -- big_number -- -0- big_number -- -0- big_number -0- -- big_number -0- -0- date date date date date date date date date date -- dollar_figure -- date -- dollar_figure -- date -- dollar_figure -- totals dollar_figure dollar_figure -0- created a deficit commission balance that was carried forward into subsequent month s petitioner received commission payments from the aggregate due on the bases therefore a deficit commission balance for one base was offset against net commissions payable from the other bases territory repayments of dollar_figure and dollar_figure were withheld from petitioner's monthly commission statements in and respectively petitioner presently has approximately dollar_figure a year withheld from her commissions as territory repayments at this rate she is scheduled to complete the territory repayments approximately years from mr rigney estimated that generally the turnover rate of a customer base that is the number of years after which no repeat business is generated from a base ranged from to years after a buy-sell is completed from her experience as a branch sales manager petitioner believed the typical turnover rate to be to years petitioner determined the useful_life of the customer lists she had acquired in by determining how many customers contained thereon remained active as of the end of she found that to percent of the customers were no longer purchasing from her at that time and from this she estimated the useful_life of the bases to be years petitioner acted as a safeguard distributor from date and throughout the years in issue carrying on this business under the name of prestonwood business forms other than the salary which petitioner received from safeguard for the month of date petitioner's only other source of gross_income was derived from rental real_estate property that she operated at a loss during the taxable years in issue at the time of trial petitioner continued to be engaged in business as a safeguard distributor petitioner claimed deductions for amortization related to the customer lists based on a cost_basis of dollar_figure and a useful_life of years petitioner filed her income_tax returns for the taxable years and in on schedule c profit or loss from business or profession of her federal_income_tax return filed for the taxable_year petitioner claimed amortization deductions in the amount of dollar_figure petitioner claimed amortization deductions in the amount of dollar_figure on schedule c of her return filed for petitioner seeks additional amortization deductions for and in the amount of dollar_figure each petitioner also claims a net_operating_loss_carryover of dollar_figure from prior years in tax_year and an nol_carryover of dollar_figure in in the notice_of_deficiency respondent disallowed dollar_figure and dollar_figure of petitioner's claimed amortization deductions for and respectively respondent determined that petitioner's liability was not fixed for the territory payback agreement and therefore petitioner was not entitled to related amortization deductions respondent prepared substitute returns for petitioner for the taxable years and respondent allowed petitioner schedule c expenses of dollar_figure and dollar_figure in lieu of amortization deductions for and respectively because petitioner had failed to establish that her liability was fixed for the territory payback respondent's determinations are presumed to be correct and petitioner bears the burden of proving that they are erroneous rule a 290_us_111 under sec_167 a taxpayer may deduct as depreciation a reasonable allowance for the exhaustion and wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income an intangible asset may be the subject of an allowance for depreciation or amortization if such asset is known from experience or other factors to be of use in business or in the production_of_income for a limited period of time which can be estimated with reasonable accuracy sec_1_167_a_-3 income_tax regs no deduction for depreciation is allowable with respect to an intangible asset the useful_life of which is not limited id under the regulation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life no deduction for depreciation is allowable with respect to good will id however an intangible asset with an ascertainable value and a limited useful_life the duration of which can be ascertained with reasonable accuracy is depreciable under sec_167 notwithstanding the fact that its value is related to the expectancy of continued patronage 507_us_546 petitioner contends that she acquired the customer lists and that her basis in those lists was equal to the purchase_price set forth in the agreement thus petitioner argues that her basis includes the total amount due as territory repayments respondent makes two counterarguments respondent argues that petitioner's obligation to make territory repayments was too contingent and cannot be included in computing petitioner's basis in her distributorship thus respondent contends that petitioner has not established a basis in excess of actual cash payments respondent also argues that petitioner did not actually acquire the customer lists but instead acquired franchise rights as defined in sec_1253 respondent contends that petitioner has not established that her right to the commissions from the customers contained on the lists had an ascertained value separate and distinct from other intangible rights she acquired for purposes of depreciation and amortization a taxpayer's basis in purchased property is the cost including any valid liabilities incurred in acquiring the property 331_us_1 ordinarily recourse_liabilities are included in basis because the taxpayer has a fixed unconditional obligation to pay with interest a specific sum of money 86_tc_848 affd 841_f2d_264 9th cir a borrower does not incur the same personal obligation to pay under a nonrecourse_liability however a nonrecourse obligation will be included in a taxpayer's cost_basis if it is a true debt id an obligation that is contingent will not be recognized for the purposes of determining cost_basis id the principle that an obligation or liability that is contingent will not be recognized for the purposes of determining cost_basis predates cases involving tax sheltered investments and applies with equal force in cases not involving tax_shelters see eg 52_tc_367 affd on another issue 451_f2d_173 9th cir a debt will be recognized for tax purposes if it appears likely based on the facts and circumstances at the outset of the transaction--including reasonable revenue projections based on objective criteria and the value of the security at the time the lender has a right to proceed against the security for payment--that the obligation will be paid waddell v commissioner supra pincite the territory repayments due under the agreement were payable only out of petitioner's commissions petitioner was not otherwise required to make payments if she did not earn sufficient commissions thus the obligation was nonrecourse as to her the monthly withholdings were not set at any amount at the inception of the transaction the relevant period in our analysis waddell v commissioner supra it is true that the obligation was set at a fixed amount however we do not believe this makes the obligation any less contingent see 80_tc_944 n petitioner's obligation was still conditioned on her success in earning commissions petitioner argues nonetheless that her obligation was real both petitioner and mr rigney testified that they viewed petitioner's obligation as real further petitioner places great weight on the value of the lists which she argues served as collateral securing her obligation to safeguard petitioner argues that she was building equity in her interest in the lists and that she had an incentive to fulfill her repayment obligation to avoid foreclosure respondent counters that petitioner and safeguard failed to follow customary business practices indicating that the obligation was not a true debt in this regard respondent points out that at the time the agreement was entered into neither petitioner nor safeguard required a final payment_date a written repayment schedule a minimum repayment amount based on a dollar amount or percentage of income or a specified interest factor we agree with respondent that these factors were clearly present and tend to indicate that the obligation was not bona_fide while we believe the testimony of the witnesses to be credible the subjective intent of the debtor to repay and the subjective expectation of the lender to be repaid are not controlling graf v commissioner supra pincite citing 505_f2d_1266 it is mere conjecture that a taxpayer will make payments when he is not so obligated id in addition it is not clear when safeguard's right to foreclose on the collateral would be triggered safeguard's right to terminate the agreement and thereafter transfer the lists was not absolute after termination of the agreement safeguard clearly had the right to transfer the lists in a manner consistent with its own best interests however there is no evidence in the record from which we can determine what the value might be at any such time we cannot determine from the record that the fair_market_value of the rights acquired by petitioner and claimed by her as a cost_basis was equal to dollar_figure the total amount which was to be withheld from her commissions according to the agreement moreover the withholdings were contingent on her success in earning commissions she has failed to establish that any amount approximating the dollar_figure was likely to be paid further the material facts in this case are virtually identical to the facts present in wakefield v commissioner tcmemo_1995_318 in that case the taxpayers as safeguard distributors claimed deductions for amortization with respect to certain customer lists acquired in connection with their distributorships the taxpayers did not make any cash payments when they signed their distributorship agreements safeguard was to withhold percent of the taxpayers' commissions on the sale of safeguard products to be applied against the purchase_price of customer lists the taxpayers were not liable for any payments once they ceased to be safeguard distributors the court found that the taxpayers' obligations were nonrecourse and contingent on their success in earning commissions id in addition the court found that the taxpayers had not established that the fair_market_value of the lists was equal to their stated purchase_price nor had they established that payment of the obligations was likely id therefore the court concluded that the taxpayers could not include the amount of the obligations in computing the cost bases of the lists petitioner's attempt to distinguish wakefield v commissioner supra is not persuasive petitioner contends that it is significant the payments therein were based on a percentage of sales whereas her payments were to be a fixed monthly sum the crucial factor however is the same in both cases an obligation would only arise if commissions were earned we find that petitioner's liability under the agreement was contingent and therefore no amount of the obligation may be included in computing her cost_basis thus petitioner has not established that the cost_basis of her interest in the customer lists exceeded her cash payments in her notice_of_deficiency respondent allowed petitioner deductions for the amount of the cash payments in the taxable years in issue therefore we need not address respondent's argument that petitioner acquired franchise rights based on the disallowance of a portion of petitioner's amortization deductions for tax_year and and the disallowance of such deductions in and respondent determined that petitioner did not sustain net operating losses in any of the years in issue thus as a result of our decision respondent determined that petitioner made payments of dollar_figure in we find that petitioner made payments of dollar_figure on the amortization issue it is not necessary to decide if petitioner is entitled to carry forward the losses she claimed from her safeguard distributorship decision will be entered under rule
